37 So.3d 970 (2010)
Kaitlin SPEARS, Appellant,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 1D10-0530.
District Court of Appeal of Florida, First District.
June 21, 2010.
Phoebe Ball of the Advocacy Center for Persons with Disabilities, Tallahassee, for Appellant.
Tracy Lee Cooper, Chief Appellate Counsel, Agency for Health Care Administration, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. The appellee's Agreed Motion to Abate Appellate Proceedings, filed on February 26, 2010, is denied.
HAWKES, C.J., VAN NORTWICK, and THOMAS, JJ., concur.